Citation Nr: 9928371	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include on a radiation basis.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDING OF FACT

The claim for service connection for prostate cancer, to 
include on a radiation basis, is not plausible.


CONCLUSION OF LAW

The claim for service connection for prostate cancer, to 
include on a radiation basis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records are negative for evidence of prostate 
cancer.  The only post-service medical evidence of record 
with respect to cancer consists of private medical records 
showing treatment of prostate cancer more than 50 years after 
service, without any reference to the veteran's period of 
service.  

In several statements on file, the veteran contends that his 
prostate cancer was caused by exposure to radiation through 
his use of "N.A.N." signalling equipment in service.  In 
support of his claim he submitted a May 1945 statement 
indicating that permission was requested to instruct the 
veteran in the installation, use and operation of "Nan 
signalling equipment."  In January 1997 the National 
Personnel Records Center indicated that a record of 
occupational exposure for the veteran was not available.  



Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1998).  However, as a 
preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Prostate cancer is not a disease which is subject to 
presumptive service connection on a radiation basis under 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.309(d) (1998).  Moreover, as the veteran does not 
contend, nor is there evidence demonstrating, that the 
"N.A.N." signalling equipment he used in service involved 
the use of ionizing radiation, the provisions of 38 C.F.R. 
§ 3.311 (1998) are not for application.  As noted previously, 
there is no medical evidence of prostate cancer either in 
service or for decades after service, and there is no medical 
evidence on file linking the veteran's prostate cancer to 
service.

In this case, the only evidence supportive of an etiological 
relationship consists of the lay assertions of the veteran 
himself.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  Accordingly, the Board must conclude that 
the veteran's claim is not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
prostate cancer, to include on a radiation basis.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for prostate cancer, to 
include on a radiation basis, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

